Citation Nr: 1122729	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-28 310 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from October 1955 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's PTSD causes moderate to severe disability without deficiencies in most of the areas of work, school, family relations, thinking, mood or judgment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran's status has been substantiated.  The Board notes that in a June 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told him to submit relevant evidence in his possession.  The above letter also told the Veteran what was necessary to substantiate the claim.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In this case, the Veteran was provided with notice as to the disability rating and effective date elements of the claim in the June 2007 letter and again in a May 2008 letter.  

VA has a duty to assist a veteran in the development of the claim. This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified. The Veteran has also been afforded a VA examination.  The results of the examination provided sufficient detail to properly rate the Veteran's PTSD disability.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and his testimony at the April 2011 hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.

GAF scores between 71 to 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In May 2007, the Veteran requested an increased evaluation for his PTSD.

VA outpatient treatment records reveal that at the time of an August 2006 visit, the Veteran was shown to have a constricted affect and irritated mood.  His content was noted to be appropriate to mood with a ring of hypervigilance/distrust, etc.  His process was noted to be coherent.  It was the examiner's assessment that the Veteran had chronic PTSD.  

At the time of a September 2006 visit, the Veteran was noted to have a broader but still constricted affect.  He was neat, clean, friendly, and cooperative.  His mood was better and his content was less negative but still ladened with resentments, slights, threats, etc.  His thought process was slow but coherent.  He denied any audio or visual hallucinations.  It was the examiner's assessment that the Veteran was less depressed.  

At a outpatient visit later in the month, the Veteran was tired looking and had a constricted affect.  His mood was regretful.  His thought content was notable for continued suspiciousness/vigilance.  His thought process was coherent and he denied any hallucinations or suicidal or homicidal ideations.  It was the examiner's assessment that the Veteran had chronic PTSD with worse paranoia and dysthymia.  

During a November 2006 visit, the Veteran was noted to be kempt and cooperative.  His affect was constricted and his mood was provoked.  His thought content and process were appropriate.  He denied any mania, audio or visual hallucinations, or suicidal or homicidal thoughts.  It was the examiner's assessment that the Veteran had chronic PTSD, dysthymia, and paranoia.  At the time of a December 2006 visit, the Veteran was again noted to be kempt and cooperative.  He had a constricted affect and his mood was suspiciousness/vigilant.  His content was consistent with his mood and his thought process was coherent.  He again denied audio/visual hallucination and suicidal/homicidal ideations.  

In January 2007, the Veteran was found to be kempt, polite, and cooperative.  His affect was flat and his mood was angry.  He again denied having audio/visual hallucinations, manic symptoms, or suicidal/homicidal ideations.  It was the examiner's assessment that the Veteran had chronic PTSD and persistent dysthymia.  At the time of a February 2007 outpatient visit, the Veteran was found to be tall, thin, and tired looking.  He had good eye contact and his affect was blunted.  His mood was described as worried.  His thought process was coherent and he denied audio/visual hallucinations, suicidal/homicidal ideations, and manic symptoms.  

During an April 2007 visit, the Veteran was noted to be tired looking but kempt.  His affect was constricted but his mood was described as better.  His thought content was still laced with suspicion but his thought process was coherent.  He again denied audio/visual hallucinations, suicidal/homicidal ideations, or mania.  A diagnosis of chronic PTSD with persistent dysthymia and paranoia was rendered.  At the time of a May 2007 outpatient visit, the Veteran was noted to be kempt but tired looking.  His affect was blunted but his mood was okay.  Content was possible for suspicion verging on delusions.  Thought process was coherent.  He denied psychosis, mania, and suicidal/homicidal ideations.  

In June 2007, the Veteran was found to be kempt and cooperative.  His affect was a bit broader and his mood was okay.  His thought content was appropriate and his thought process was coherent.  There were no psychotic or manic symptoms present and the Veteran denied suicidal/homicidal ideations.  The Veteran was diagnosed as having chronic PTSD and less paranoia.  At the time of an August 2007 VA outpatient visit, the Veteran was noted to be tired looking, friendly, and cooperative.  His affect was constricted and his mood was reported as okay.  Thought content was appropriate and thought process was coherent.  The Veteran denied psychotic/manic symptoms and suicidal/homicidal ideations.  It was the examiner's assessment that the Veteran had chronic PTSD and that he was vigilant but not paranoid.  

During a September 2007 visit, the Veteran was noted to be kempt and cooperative.  His affect was constricted and his mood was apprehensive and perplexed.  His thought process was coherent and he denied any psychotic/manic symptoms and suicidal/homicidal ideations.  It was the examiner's impression that the Veteran had chronic recurrent PTSD and moderate depression.  In November 2007, the Veteran was again noted to be kempt and cooperative.  His affect was found to be constricted and his mood was subdued.  His thought content was appropriate and he again denied psychotic/manic symptoms and suicidal/homicidal ideations.  It was the examiner's assessment that the Veteran had chronic PTSD and persistent dysthymia but less paranoia.  

At the time of a December 2007 VA outpatient visit, the Veteran was found to be kempt and cooperative.  His affect was restricted and his mood was noted to be resigned.  His thought content was appropriate and his thought process was coherent.  He denied any psychosis, mania, or suicidal/homicidal ideations.  In January 2008, the Veteran was again found to be kempt and cooperative.  His affect was blunted and his mood was alienated and suspicious.  His thought content was appropriate to mood and his thought process was coherent.  He denied any suicidal/homicidal ideations or psychotic/manic symptoms. It was the examiner's assessment that the Veteran had chronic PTSD and persistent paranoia.   

At the time of a February 2008 visit, the Veteran was again noted to be kempt and cooperative.  His affect was constricted and his mood was okay.  His thought content was notable for suspiciousness but his thought process was coherent.  He denied any psychosis/mania or suicidal/homicidal ideations.  In March 2008, the Veteran was again found to be kempt, friendly, and cooperative.  His affect was constricted and tired and his mood was unsettled.  Thought content was appropriate, notable for lack of paranoia/suspiciousness, and thought process was a bit slow but coherent.  He denied any current psychotic/manic symptoms or suicidal/homicidal ideations.  In May 2008, the Veteran was noted to be tired looking and kempt.  He was found to be cooperative but his affect was constricted and his mood was perplexed and discouraged.  Thought content was appropriate to mood and thought process was coherent.  The Veteran denied audio/visual hallucinations, mania, and suicidal/homicidal ideations.  At an August 2008 visit, the Veteran was noted to be casually dressed and appropriately groomed.  His affect was constricted and he denied depressive symptoms.  Thoughts were coherent and there was no evidence or report of suicidal ideation.  

At the time of a November 2008 visit, the Veteran was found to be kempt and cooperative.  His affect was constricted.  His thought content was appropriate to his perception and his thought process was coherent.  Memory was intact and the Veteran denied any audio/visual hallucinations, manic symptoms, or suicidal or homicidal ideations.  In January 2009, the Veteran was noted to be kempt and cooperative.  His affect was vacant and his mood was distant and perplexed.  Thought content was appropriate and he denied any audio/visual hallucinations, mania, or suicidal/homicidal ideations.  In March 2009, the Veteran was noted to be kempt and cooperative.  His affect was sleepy and constricted.  Thought content was appropriate and memory was intact.  The Veteran denied audio/visual hallucinations, suicidal/homicidal ideation, and mania.  It was the examiner's assessment that the Veteran had chronic PTSD and dysthymia with medications causing drowsiness.  

At the time of an April 2009 VA outpatient visit, the Veteran was noted to be tired looking, kempt, and cooperative.  His affect was constricted and his mood was perplexed and apathetic.  Content was appropriate to mood and thought process was slow but coherent.  Memory was intact and the Veteran denied psychosis, mania, and suicidal/homicidal ideation.  In May 2009, the Veteran was again noted to be kempt and tired looking.  He was cordial and cooperative.  His affect was constricted and his mood was apathetic, alienated, and perplexed.  Content was appropriate to mood and process was again slow but coherent.  Memory was grossly intact and the Veteran again denied audio/visual hallucinations, mania, and suicidal/homicidal ideations.  

During a June 2009 visit, the Veteran was found to be tired looking and casually dressed.  He was clean but unshaven.  Eye contact was fair and speech was soft with a regular rate and rhythm.  The Veteran's affect was constricted and his mood was apathetic, alienated, frustrated, and apprehensive.  Thought content was appropriate to mood and thought process was coherent.  Memory was grossly intact and the Veteran denied psychosis, mania, and suicidal/homicidal ideation.  It was the examiner's assessment that the Veteran was doing worse and that he had persistent dysthymia.  In August 2009, the Veteran was found to be clean, kempt, and cooperative.  His affect was constricted and his mood was subdued.  Eye contact was good and speech was soft and slow.  Content was appropriate to mood and thought process was coherent.  He denied psychotic/manic symptoms and suicidal or homicidal ideation.  The examiner noted that the Veteran's PTSD was baseline and that his dysthymia was present but less intense.  The medications were reported to be helping.  

In November 2009, the Veteran was again found to be clean, kempt, and cooperative.  Eye contact was good and speech was soft.  His affect was constricted and his mood alienated and perplexed.  He denied any audio/visual hallucinations, mania, or suicidal/homicidal ideation.  It was the examiner's assessment that the Veteran had chronic PTSD with no new symptoms.  The medications were noted to be helping.  At the time of a January 2010 outpatient group session, the Veteran was reported to have chronic and severe PTSD, with prominent pain and depression at present.  

During a February 2010 visit, the Veteran indicated that he had had no improvement in his mood and had continued difficulty coping with his PTSD symptoms.  He described fitful sleep including waking up drenched in sweat.  The examiner found the Veteran to be in mild apparent distress.  His thought content was organized and coherent and he had a tired affect and a despondent mood.  It was the examiner's assessment that the Veteran had chronic PTSD and anxiety symptoms persisting at a severe level.  He had no suicidal or homicidal ideation.  At a follow-up visit later that month, the Veteran reported having a stable mood and adequate coping with his PTSD symptoms.  The examiner noted that the Veteran had good participation in the group discussion and that his clinical condition was stable.  

At the time of an April 2010 visit, the Veteran was found to be unshaven but clean.  He was cooperative and had good eye contact.  Speech was slow and soft and his affect was tired and constricted.  His mood was alienated, frustrated, and perplexed.  Thought content was appropriate to mood and thought process was coherent.  He denied psychosis, mania, or suicidal/homicidal ideation.  It was the examiner's assessment that the Veteran had chronic PTSD and dysthymia and that the medications were helping.  During a May 2010 visit, the Veteran reported continued isolating/avoiding, erratic sleep, erratic appetite, and occasional nightmares.  Mental status examination revealed he was clean and cooperative.  Eye contact was fair and speech was slow.  Affect was constricted and mood was alienated, concerned, and perplexed.  Content was appropriate to mood and thought process was coherent.  The Veteran denied psychosis, mania, and audio/visual hallucinations.  The examiner diagnosed chronic PTSD, dysthymia.  It was noted that the medications might be helping some.  At a June 2010 visit, the Veteran reported that he had not been getting out of his house much.  Mental status examination revealed he was clean and cooperative.  Eye contact was fair and speech was low and slow.  His affect was constricted and his mood was alienated, suspicious, and flustered.  Thought content was appropriate to mood and thought process was coherent.  He denied mania, audio/visual hallucinations, and suicidal/homicidal ideation.  

At the time of a July 2010 visit, the Veteran reported that he was getting out of the house and participating more with cooking and cleaning.  Mental status examination revealed he was clean, tired looking, and cooperative.  His eye contact was fair and his speech was slow but at a regular volume.  His affect was constricted and his mood was "okay", alienated, and perplexed.  Thought content was appropriate and thought process was coherent.   

During an August 2010 visit, the Veteran stated the was not getting out of his house and was not working out.  He was also worrying.  Mental status examination was essentially the same as the prior month.  

The Veteran was afforded a VA examination in September 2010.  At the time of the examination, the Veteran reported isolation for the last six months.  However, he did have the capacity to maintain some level of friendship, mostly with a male friend who assisted in getting him to where he needed to be.  He noted that he had a girlfriend who had a key to his apartment and stayed over some nights.  He reported having trouble sleeping for two days at a time.  He struggled with onset but was able to sleep well unless he had a nightmare.  He did not have a history of violent behavior and did not indicate a history of suicide attempts.  He stated that he had flashbacks, nightmares with sweats, and some hallucinations and delusions.  He was taking medication for his psychiatric difficulties.  The Veteran reported that the response to the medications had been "okay".  

The Veteran indicated that he was divorced.  He described his sibling relationship as not so good.  The Veteran stated that his relationship with his children was variable.  He had contact with his son and one daughter and he had not been in contact with the other daughter since the 1960's.  

The Veteran indicated that he was less inclined to leave his room unless he had to use the restroom.   He also reported having memory issues and continued difficulty with sleeping.  He noted that he was currently unemployed but not as a result of his psychiatric disorder.  

Mental status examination revealed that the Veteran was a reliable historian.  Orientation was within normal limits and appearance and hygiene were appropriate.  Behavior was also appropriate and the Veteran maintained good eye contact during the examination.  Communication and speech were within normal limits.  Concentration was also within normal limits.  Panic attacks were absent and there was no suspiciousness present.  There was a report of history of delusions, but no delusions were observed on examination.  Hallucination history was also reported but there was none present at the time of the examination.  Obsessive-compulsive behavior was absent.  

Thought process was impaired as the Veteran had confusion and slowness of thought.  He appeared to understand the questions but operated at a slower than normal speed.  Judgment was not impaired and abstract thinking was normal.  Memory was mildly impaired, in that the Veteran forgot, names, directions, and recent events.  He would forget where he put things or having done something.  Suicidal and homicidal ideation were absent.  The examiner noted that the Veteran had flashbacks, hallucinations, nightmares, and concentration and memory issues.  The examiner diagnosed the Veteran as having PTSD and assigned a GAF score of 62.  

The examiner noted that the Veteran had become more isolated and withdrawn and would stay in his room for days.  The impact on the Veteran's employment was not applicable as the Veteran had chosen to retire.  He was able to manage his own finances.  He noted that the Veteran would forget where he put something or whether or not he did something.  He was able to establish and maintain effective work/school/social relationships.  He had difficulty maintaining effective family relationship functioning because he struggled to engage with others regularly.  The Veteran also had occasional interference with recreation or leisurely pursuits because he struggled with energy level and interest to engage.  He had no difficulty understanding commands.  The Veteran did not pose any threat or danger of injury to self or others.  His prognosis was fair and the examiner felt he would benefit with weekly psychiatric treatment.  

In a November 2010 treatment record, it was indicated that the Veteran was feeling much better.  He was noted to be clean and cooperative and had good eye contact.  Speech had a regular rate and volume.  His affect was a bit broader but his mood was alienated, apprehensive, and perplexed.  Content was appropriate to mood.  Thought process was coherent and faster and the Veteran denied any audio/visual hallucinations, mania, or suicidal/homicidal ideation.  The examiner indicated that the Veteran was doing better since his medication had been adjusted.  

In a December 2010 treatment record, the Veteran was noted to be maintaining improvement since the last visit.  He had left the house a few times since the last visit.  He was also spending less time in bed.  He was still having hypervigilance, startle, etc., and family issues.  Mental status examination revealed he was clean and cooperative.  He had good eye contact and his speech had a regular rate and volume.  His affect was constricted and his mood was alienated, guarded, and perplexed.  Thought content was appropriate and thought process was coherent.  There were no psychotic or manic symptoms.  

At the time of his April 2011 hearing, the Veteran indicated that the September 2010 interview/examination lasted only 10 to 15 minutes.  The Veteran's representative stated that his evaluation should be 100 percent.  The Veteran reported that he had problems sleeping.  He noted that his son lived with him.  He testified that he had one friend who was friends with both he and his son.  

With regard to the criteria necessary for a 70 percent evaluation, the next higher evaluation, the Board notes that there have been no findings of obsessional rituals which interfere with routine activities.  As to the Veteran's speech, the Board notes that while it was found to be slow and soft on several occasions, it was found to be coherent with a normal rate and tone on numerous occasions.  The Veteran has also not reported having near continuous panic attacks nor have there been any objective findings of such.  

As to spatial disorientation, the Board notes that the Veteran was not found to be disoriented to time, place, and person, at any time.  

There have also been no findings of neglect of personal hygiene or appearance.  The Veteran was noted to be kempt and appropriately dressed at the time of numerous VA outpatient visits and at his September 2010 VA examination and his hygiene has never been reported as less than fair.

With regard to social isolation, the Board notes that the Veteran has been found to be socially isolated and reported having stayed in his room for days at a time.  However, the Board observes that the Veteran lives with his son, has a girlfriend who has a key and stays over on occasion, and has at least one friend that he sees on a regular basis.  He also keeps in contact with his daughter.  

There have also been no reports of periods of violence.

The evidence shows that the Veteran is not working.  The Board notes that the Veteran voluntarily retired.  He stated that his psychiatric difficulties did not play a role in his retirement.  Moreover, the most recent VA examiner found the Veteran's PTSD did not impact his ability to work.  The competent opinion is to the effect that the service-connected psychiatric disability does not by itself prevent employment, and there is not evidence that the psychiatric disability would cause impairment in employment beyond that contemplated by the current 50 percent evaluation.

Furthermore, the September 2010 VA examiner assigned a GAF scores of 62, reflecting some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  As such, the symptoms do not meet the requirements for an evaluation in excess of 50 percent.

In sum, the weight of the evidence is that the Veteran does not meet most of the criteria for an evaluation in excess of the current 50 percent for PTSD at anytime; and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The Board also finds no evidence that the appellant's PTSD presents such an unusual or exceptional disability picture at any time as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular evaluations in this case are inadequate.  As discussed above, there are higher ratings for PTSD, but the required manifestations have not been shown in this case.  The appellant has not required frequent hospitalizations for his PTSD and marked interference with employment caused by PTSD has not been demonstrated.  The Veteran has reported that PTSD was not the cause of his retirement.  The appellant has not offered any objective evidence of any symptoms due to his PTSD that are not contemplated by the rating criteria.  Consequently, the Board concludes that referral of this case for consideration of the assignment of an extraschedular rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


